Citation Nr: 1544545	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-37 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder NOS.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

3.  Entitlement to an effective date earlier than February 25, 2009, for the grant of service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and an August 2010 rating decision of the VA RO in Roanoke, Virginia.  The case is currently under the jurisdiction of the VA RO in Roanoke, Virginia.

In August 2015, the Veteran presented sworn testimony during a Central Office hearing in Washington, DC, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The issue of an increased rating for the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's depressive disorder NOS is likely the result of his active service.

2.  In an unappealed decision dated September 1998, the Board denied the request to reopen a claim for service connection for a left knee condition

3.  An unappealed March 1999 decision the RO denied a claim to revise an August 1995 rating decision denying service connection for a left knee disorder based on clear and unmistakable error. 

4.  VA received no communication that constituted a formal or informal petition to reopen or claim for service connection for any left knee disorder until February 25, 2009.


CONCLUSIONS OF LAW

1.  Depressive disorder NOS was incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2015); 38 C.F.R. § 3.303 (2015).

2.  The criteria for an effective date earlier than February 25, 2009, for the grant of service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2015); 38 C.F.R. § 3.114, 3.151, 3.155, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

With regard to the claim for service connection for an acquired psychiatric disorder, this claim has been granted.  Any error related to the duties to notify and assist is moot for this issue.  

With regard to the earlier effective date claim denied herein, this appeal arises from downstream issue following the grant of service connection for left knee disability.  Once service connection is granted the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, a May 2009 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, Social Security Administration records, VA examination reports, and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has at no time referenced other available and relevant records that he wanted VA to obtain or that he felt were relevant to this claim.

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning the reasons he believed he deserved an earlier effective date for his left knee disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Service Connection

The Veteran submitted a September 2010 opinion from his VA psychiatrist indicating that his long-term unemployment and thought content suggest that it is at least as likely as not that his depressive disorder was incurred in service.  A March 2012 opinion from a private psychologist similarly indicates that his depressive disorder began in service.  Rationale was provided with this opinion.

The Board notes that a December 2012 VA psychiatric examiner provided a negative nexus opinion.  The opinion is no more or less probative than the March 2012 opinion.  However, as the claim for service connection is being granted, any discussion of negative evidence is irrelevant.

In light of the two positive opinions, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current depressive disorder NOS is related to his military service.  38 C.F.R. § 3.303.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for depressive disorder is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2015); 38 C.F.R. § 3.400 (2015).  If the claim for service connection is received within one year of a veteran's discharge from service, the effective date of an award of service connection will be the day following discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2015); see also Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) (2015).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2015).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.151(a) (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2015).

The Veteran has expressed disagreement with the assigned effective date of February 25, 2009, for his service-connected left knee disability.  He generally argues the effective date should be set to an earlier date, but does not specify a particular date or reason.  He has also generally cited his initial July 1978 claim for service connection.  By way of history, the Veteran did initially file for service connection for a knee disorder in July 1978.  He was denied service connection for Osgood-Schlatter disease of the left knee in July 1978.  He did not appeal this denial and the July 1978 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

The Veteran attempted to reopen his left knee claim multiple times.  He was denied by the RO in August 1993 and August 1995.  He did not appeal the August 1993 denial, but did appeal the August 1995 denial.  The Board affirmed the denial of reopening in September 1998.  The Veteran did not appeal the Board's denial.  While the Veteran's appeal to the Board was pending, his representative filed a claim of CUE in the August 1995 rating decision.  This claim was also denied in a March 1999 rating decision.  The Veteran did not appeal this decision.  Consequently, the August 1993 rating decision, September 1998 Board denial, and March 1999 denial became final.

The next correspondence in the record claiming service connection for the left knee was received in February 2009.  The Board has thoroughly reviewed all submissions from the Veteran between September 1998 and February 2009 and finds there are no statements that can be construed as a claim for a left knee disorder.  The Veteran has not argued that he submitted such a claim.  He only generally argues that service connection should be granted as of an earlier date, and possibly assigned to his original date of claim despite the finality of the earlier decision of record.

As noted above, the law provides that the effective date of a claim reopened after final disallowance is the date of receipt of the claim; thus, an earlier effective date is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date earlier than February 25, 2009, for the grant of service connection for a left knee disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for depressive disorder NOS is granted.

Entitlement to an effective date earlier than February 25, 2009, for the grant of service connection for a left knee disability is denied.


REMAND

The Veteran was most recently examined for his left knee disability in December 2012.  At his August 2015 Board hearing, he testified that his symptoms have worsened since his last VA examination.  As such, a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be scheduled for a VA examination with an appropriate examiner to address the current severity of his left knee disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  All indicated studies should be completed, including range of motion testing.  

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's left knee increased rating claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


